Citation Nr: 0901752	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  08-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of thoracic 
spine contusion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The veteran had active service in the Navy from August 1992 
to August 1996, and in the Army from March 2004 to November 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in August 2008 at the Board's offices in Washington 
D.C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue of whether the Secretary must provide a VA medical 
examination has been addressed in Duenas v. Principi, 18 Vet. 
App. 512 (2004) and McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  In McClendon, the Court of Appeals for Veterans 
Claims (Court) held that in disability compensation claims, 
the Secretary must provide a VA medical examination when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.  18 Vet. App. at 
516.  

The record reflects that the veteran was involved in a motor 
vehicle accident in August 2003, and that a back contusion 
was assessed by a private physician in August 2003, prior to 
the veterans' second period of active duty which began in 
March 2004.  

The Board notes that a VA examination was carried out in 
January 2007.  The examiner concluded that although the 
thoracic spine contusion was aggravated during deployment to 
Fort Bragg, aggravation was temporary because the veteran was 
currently able to function.

At the hearing before the Board in August 2008, the veteran 
indicated that as a result of performing his duties during 
his second period of service, his back became worse, and he 
sought medical treatment because the pain had increased.  He 
noted that he continued to experience problems with his back 
and he was currently treating his back with over-the-counter 
anti-inflammatories, and that he pain due to his low back 
disability.  The veteran is competent to report symptoms of 
pain and a continuity of symptomatology.  Duenas, 18 Vet. 
App. at 517; Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The veteran's statement of continuity of 
symptomatology since service can serve to satisfy the 
requirement for competent evidence that the disability may be 
related to service.  See Duenas, 18 Vet. App. at 517.   The 
question of whether the second period of active service 
aggravated the pre-existing thoracic spine contusion has not 
been sufficiently addressed.  The Board has concluded that an 
additional examination is warranted to address whether the 
veteran's thoracic spine contusion was aggravated during his 
second period of service.  

In light of the above discussion, the Board has determined 
that additional action by the AOJ is required.  Accordingly, 
the case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination to determine the extent and 
etiology of any currently present back 
disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  Upon examination and review 
of the entire claims folder, the examiner 
should identify all currently present back 
disability.  The examiner should also 
provide an opinion regarding whether it is 
at least as likely as not (50 percent 
probability or more) that the current back 
disability was aggravated beyond the 
natural progression of the pre-existing 
condition by duties performed during the 
veteran's second period of service.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.  

2.  When the RO is satisfied that the 
record is complete, readjudicate the issue 
on appeal.  If the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

